         Case 3:20-cv-02136-RDM Document 9 Filed 03/23/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

 DAVID MICHAEL CHARLEMAGNE

                         Plaintiff,                CIVIL ACTION NO. 3:20-CV-02136

        v.                                                (MEHALCHICK, M.J.)

 POCONO MOUNTAIN REGIONAL
 POLICE, et al.,

                         Defendants.



                                          ORDER

       AND NOW, this 23rd day of March, 2021, in accordance with the Memorandum filed

concurrently herewith, it is hereby ORDERED that, having determined that Plaintiff’s

complaint (Doc. 1) fails to state a claim upon which relief can be granted, Plaintiff is hereby

granted leave to file an amended complaint within 30 days from the date of this Order, on or

before April 22, 2021.




                                                          s/ Karoline Mehalchick
                                                          KAROLINE MEHALCHICK
                                                          United States Magistrate Judge
